


109 HR 5544 IH: To provide for the security of critical energy

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5544
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the security of critical energy
		  infrastructure.
	
	
		1.Evacuation plan
			 reviewNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Energy shall transmit
			 to the Congress a report of the Secretary’s review of the fuel supply plan
			 components of State evacuation plans and the National Capitol region. Such
			 report shall determine the sufficiency of such plans, and shall include
			 recommendations for improvements thereto. Annually after the transmittal of a
			 report under this section, the Secretary shall transmit a report to the
			 Congress assessing plans found insufficient under previous reports.
		2.Disaster
			 assistance
			(a)AuthorityDuring any federally declared emergency or
			 disaster, the Secretary of Energy may provide direct assistance to private
			 sector entities that operate critical energy infrastructure, including
			 refineries.
			(b)AssistanceAssistance
			 under this section may include emergency preparation and recovery assistance,
			 including power generation equipment, other protective or emergency recovery
			 equipment, assistance to restore access to water, power, or other raw
			 materials, and transportation and housing for critical employees. The Secretary
			 may request assistance from other Federal agencies in carrying out this
			 section.
			3.Critical Energy
			 Assurance AccountThere is
			 established in the Treasury an account known as the Critical Energy Assurance
			 Account. The Secretary of Energy shall deposit into this account amounts
			 appropriated to the Secretary for the purpose of carrying out this Act and
			 payments paid to the Secretary by any non-Federal source for the purpose of
			 carrying out this Act. The Secretary may receive and accept payments from any
			 non-Federal source, and amounts deposited into the account, whether
			 appropriated or received from a non-Federal source, shall be available to the
			 Secretary, without further appropriation, for carrying out this Act.
		4.RegulationsThe Secretary of Energy may issue
			 regulations necessary or appropriate to carry out this Act.
		
